IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60256
                         Summary Calendar



VERONICA MCCALLUP,

                                         Plaintiff-Appellant,

versus

K-9 UNIT; UNKNOWN WILLIAMS,
Lieutenant; PEGGY MCENTEE;
JOHN DOE,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:02-CV-174-BN
                        --------------------
                           August 30, 2002
Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges

PER CURIAM:*

     Veronica McCallup, Mississippi state prisoner # K1256,

appeals the district court’s dismissal of her civil rights

complaint as duplicative.   She asserts that she is complaining

about unconstitutional acts occurring after she had filed her

prior complaints.

     McCallup’s allegations and arguments indicate that she has

raised the claims made in her instant complaint in her prior

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60256
                                  -2-

lawsuits.    McCallup has failed to demonstrate that the district

court abused its discretion in dismissing her complaint as

malicious based on its being duplicative.     See Bailey v. Johnson,

846 F.2d 1019, 1021 (5th Cir. 1988).

     McCallup is also raising a number of claims that were not

raised in her original complaint.    These include claims that

1) she is being illegally detained to cover up her kidnapping by

county officials; 2) she was sexually harassed by the removal of

her clothing prior to her receiving injections; 3) videotapes

were made of her nude body; 4) she was denied access to the

courts and her lawyer; and 5) she was mistreated based on her

race and national origin.

     These issues need not be considered on appeal because they

were not pleaded in McCallup’s complaint and do not involve

purely legal questions.     See Burch v. Coca-Cola Co., 119 F.3d
305, 319 (5th Cir. 1997); Kelly v. Foti, 77 F.3d 819, 822 (5th

Cir. 1996).

            AFFIRMED.